UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



SOLOMON EHIEMUA,

        Plaintiff,
               v.                                        Civil Action No. 11-1752 (JEB)
DISTRICT OF COLUMBIA PUBLIC
SCHOOLS, et al.,

        Defendants.


                                 MEMORANDUM OPINION

        Plaintiff Solomon Ehiemua filed this discrimination suit on September 28, 2011. See

ECF No. 1. On March 27, 2012, the Court issued a Memorandum Opinion and Order, in which

it dismissed “all counts against all Defendants with the exception of the age-discrimination claim

against the District.” See ECF No. 9 at 1. After the completion of discovery, the Court, with the

parties’ agreement, referred the matter to a Magistrate Judge for mediation. See ECF No. 15.

After the case failed to settle, the District moved for a briefing schedule for summary judgment.

See ECF No. 18. When chambers inquired about Plaintiff’s counsel’s position on this briefing-

schedule motion, she indicated that she wanted to continue mediation – which the Court could

not force on the District – but did not oppose the abbreviated briefing schedule. The Court,

accordingly, issued a Minute Order requiring any motions be filed by January 25, 2013, any

oppositions four days later, and any replies one week after that. See Minute Order of Dec. 6,

2012.

        The District followed the Order and filed its Motion for Summary Judgment on January

23, 2013. See ECF No. 19. Not only did Plaintiff fail to comply with the Minute Order’s


                                                1
compressed schedule, but he also has failed to comply with the Local Rules governing the

timetable to submit oppositions. See LCvR 7(b) (requiring oppositions to be filed within 14 days

of service of motion). Even adding time for service (though the Motion was filed on ECF), see

Fed. R. Civ. P. 6(d), Plaintiff’s opposition was due on February 11. As it is now February 15,

the Court will follow LCvR 7(b) and treat the Motion as conceded.

       The Court will issue a contemporaneous Order granting the motion and entering

judgment for the District.




                                                    /s/ James E. Boasberg
                                                    JAMES E. BOASBERG
                                                    United States District Judge
Date: February 15, 2013




                                                2